PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kuck et al.
Application No. 15/791,334
Filed: October 21, 2017
For: ACCELERATED STREAMING PRICE CHART DATA FOR TRADING COMPETITIONS
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a timely and proper reply within the meaning of 37 CFR 1.113 to the final Office action of September 16, 2020, which set a shortened statutory period for reply of three months. A request for an extension under 37 CFR 1.136(a) was filed on March 16, 2021. Accordingly, the application became abandoned on March 17, 2021. A Notice of Abandonment was mailed April 21, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and fee of $680, and the submission required by 37 CFR 1.114, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3693 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal 




/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET